— Benning J.

By the Court.

delivering the opinion.
Was the Court right in holding, that Adams was incompetent to testify, for himself, and his co-executor, Maxwell ?
We adhere to the opinion, that if a person is not interested in the event of the suit, he is competent to testify in the suit, although he may be a party to it. 19 Ga. 203; 18 Ga. 609; 22 Ga. 58.
The only question for us then, is, would Adams have been interested in the event of the suit, if his offer had been accepted by the Court, and complied with by himself.
First, suppose that so much of Adam’s offer, as related to the deposit of a sum sufficient to pay the costs, had been accepted by the Court, and complied with by him, would that have relieved him from all interest in the event of the suit, so far as the costs were concerned ? We think not. Sup*565pose he and his co-executor had gained the case, what would have become of this deposit ? It would have gone back to him, for, in that event, the payment of the costs, would have fallen upon the losing party, not on him and his co-executor. Consequently, Adams would still have been interested in the event of the suit, just as much as he would have been if there had been no such deposit made. This is a result from the fact, that the offer was a thing coming from Adams, instead of from the legatees named in the will. If they had made a deposit of a sufficient sum, to pay the costs, the case would have been different; for the effect of such a deposit, would have been, that the costs should fall either, on the legatees, or on the caveators, and, therefore, that the costs could never fall on him, Adams. And in the case of The Central Railroad vs. Hines, Perkins & Co., 19 Ga. (supra,) the deposit was made, not by the party himself offered as a witness, but by his co-parties — his former partners — he having sold out to them, after the commencement of the suit by the partnership. He, therefore, was in no danger from the costs.
We think, that Adams would still have been interested in the event of the suit, to the extent of the costs, if his offer as to the costs, had been accepted by the Court and complied with by him. If we are right in this, the offer was insufficient in that particular of it, which respected the costs; and if insufficient in that particular, it was to he rejected, no matter how sufficient it might be, in the other particulars. It is needless, therefore, to consider it in respect to those particulars.
The result is, that we affirm ¡he judgment excluding Adams.
The next question is, was the Court right in charging, on undue influence. It is said, that there was no evidence of undue^influence. We think, that there was some evidence on that point; that, at least, there was some evidence as to which, the caveators might have argued, that it showed *566undue influence. That was the evidence of Eaverson. It was not pretended, that the charge did not state the law of undue influence, correctly.
We cannot say, then, that the Court erred, in charging on the question of undue influence.
The third and last exception was abandoned.
Judgment affirmed.